Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
A.     a housing (no housing appears to be described anywhere in the specification text. No housing appears to be specifically pointed to in the drawings either. The closest feature the examiner can make out in the specification that might correspond to the claimed housing is disclosed carton C or a portion thereof. However, this is only a guess that should not have to be made, given the requirement in the Statute for a specification description of the claimed invention in full, clear, concise and exact terms. Note the citation above. Moreover, in the event applicant intends the claimed housing to correspond to a part of the carton C, it is not apparent whether the top or bottom of the carton is what is intended.);
biodegradable paperboard (it is not apparent from reading the specification text what applicant intends by the term biodegradable paperboard. The claim limitation is not described in the specification in the full, clear, concise and exact terms required by the Statute);
C.     heat cured;
D.     downdraft shock cooled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the portions thereof that were not well described, as 
Claim 1 is further indefinite because it requires what is in the housing to be an expandable paperboard mesh food support when what appears to be described in the application specification and shown in the drawings is an expanded paperboard mesh food support.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11 and 13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehrer (7,210,613). The claimed housing can be the pizza box 10. The claimed expandable paperboard mesh food support, as best understood, can be support 20 in Fig 1 or any of the other embodiments of support disclosed in Lehrer. The claimed food item can be the pizza. The paperboard of Lehrer appears . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (7,210,613). Lehrer may not disclose the features of these claims, however, they are all conventional or well within the level of skill of one of ordinary skill in the relevant art to provide. Therefore, it would have been obvious to provide the apparatus of Lehrer with any of the claimed features for the purpose of providing a better performing support for a particular size, weight or kind (for example, more greasy) of food product, in order to conveniently provide advertising related to the food product or in order to make the Lehrer apparatus more attractive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736